MEMORANDUM **
The appellant, Saul Lopezr-Armenta, seeks to challenge the district court’s denial of his motion to suppress, arguing that the stop of his vehicle and his continued detention were supported neither by probable cause nor reasonable suspicion. Lopez pled guilty without the benefit of a plea agreement reserving his right to appeal the district court’s ruling on his motion to suppress. The district court’s on-the-record statement at the sentencing hearing, informing Lopez that he had the right to appeal, is ambiguous regarding whether Lopez could appeal the ruling on his suppression motion or only his sentence. See Fed.R.Crim.P. 32(j)(l)(B). However, that statement was made long after defendant entered his unconditional guilty plea, and Lopez “points to no evidence in the record that [his] plea was involuntary at the time that [he] entered it.” United States v. Floyd, 108 F.3d 202, 204 (9th Cir.1997).
The appellant’s unconditional guilty plea deprives this court of jurisdiction to review *416his appeal. Id. Accordingly, the appeal is dismissed for lack of jurisdiction.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.